PER CURIAM.
The State of Florida appeals the trial court’s order finding section 893.13(l)(e)l, Florida Statutes (1991), unconstitutional on its face and as it applies to Yvonne Williams. The trial court’s ruling was based on the cruel or unusual punishment provision within Article I, Section 17, of the Florida Constitution. We reverse.
In April 1991, the police arrested Williams, who suffers from substance abuse and dependency, for buying one rock of crack cocaine within one thousand feet of an elementary school at 11:15 p.m. The State charged her, in part, with a first degree felony under section 893.13(l)(e)l. Before her arrest, Williams had no prior felony convictions.
Williams moved the trial court to declare section 893.13(l)(e)l unconstitutional. In granting the motion, the trial court stated that the statute violated the cruel or unusual punishment provision of the Florida Constitution, because a first time offender faces a three-year mandatory minimum sentence. The trial court found, among other things, that a three-year mandatory minimum sentence is a “cruel” punishment, because it precludes a trial court from referring a defendant to a drug treatment program instead of, or in addition to, a prison term.
In Scates v. State, 603 So.2d 504 (Fla.1992), the Florida Supreme Court held that a trial court “may refer a defendant convicted under section 893.13(l)(e)l to a drug abuse program pursuant to section 397.12 rather than impose a minimum three-year sentence.” Id. at 504. Thus, the minimum three-year sentence of section 893.13(l)(e)l, which Florida courts had construed to be mandatory, is, in fact, not mandatory. A trial court has the discretion to refer a defendant to a drug treatment program under section 397.12. The referral to the drug treatment program “may be in lieu of or in addition to final adjudication, imposition of any penalty or sentence, or any other similar action.” § 397.12, Fla.Stat. (1991).
Consequently, in view of the supreme court’s ruling in Scates, we hold that section 893.13(l)(e)l, Florida Statutes (1991), does not violate the cruel or unusual punishment provision of Article I, Section 17, of the Florida Constitution. The trial court is reversed, and the matter is remanded for further proceedings consistent with this opinion.
REVERSED AND REMANDED.
GLICKSTEIN, C.J., and ANSTEAD and GUNTHER, JJ., concur.